Citation Nr: 0032914	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-15 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased disability evaluation for 
duodenal ulcer, gastritis, reflux disease and diverticulosis, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The veteran had active service 
from September 1955 to October 1958.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
veteran's claim has been obtained.  

2.  The veteran's duodenal ulcer, gastritis, reflux disease 
and diverticulosis is manifested by intermittent bleeding 
with no gastric ulceration shown on last examination, chronic 
diarrhea, prominent cricopharyngeus, small hiatal hernia with 
reflux, but no esophagitis or stricture and no weight loss.  
There are no severe hemorrhages or large ulcerated or eroded 
areas.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
duodenal ulcer, gastritis, reflux disease and diverticulosis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  
38 C.F.R. §§ 4.1-4.14, 4.110-4.113, 4.114, Diagnostic Codes 
7305, 7307, 7346 (2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has asserted that his service-connected 
condition, duodenal ulcer, gastritis, reflux disease and 
diverticulosis, has increased in severity and warrants a 
higher evaluation.  Initially, the Board notes that on 
November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 
5126) (the "Act"), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  

The Board notes that the veteran's case has been fully and 
properly developed, that he has been afforded a VA 
examination, and that no additional action is necessary to 
comply with current duty to assist requirements.

The veteran was initially treated for an ulcer in service.  A 
rating action in October 1986 awarded service connection and 
assigned a 10 percent rating.  That rating was increased to 
30 percent in 1993.  The veteran filed the instant claim for 
an increased rating in February 1999.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2000).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2000).

The RO has evaluated the veteran's abdominal condition at the 
30 percent rate, and the condition has been rated as duodenal 
ulcer and then as hypertrophic gastritis.  The rating 
schedule provides considerable guidance on the evaluation of 
abdominal conditions.  See 38 C.F.R. §§ 4.110, 4.111, 4.112, 
4.113 (2000).  Among other things, they provide that weight 
loss and postgastrectomy syndrome are significant 
manifestations of abdominal conditions.  Moreover, it is 
recognized in the regulations that there are diseases of the 
digestive system which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia, and disturbances of nutrition.  Consequently, such 
coexisting diseases do not lend themselves to separate 
disability ratings without violating the fundamental rule 
against pyramiding found at 38 C.F.R. § 4.14.  See 38 C.F.R. 
§ 4.113.  These diseases include those for which the veteran 
is rated as well as all those found at Diagnostic Codes 7301 
through 7329, inclusive, 7331, 7342, and 7345, to 7348, 
inclusive. With such ratings, a single evaluation will be 
assigned under the diagnostic code which reflects the 
predominant disability picture.  See 38 C.F.R. § 4.114. 

The veteran's service-connected abdominal condition has been 
evaluated most recently under Diagnostic Code 7307, which 
addresses hypertrophic gastritis identified by gastroscope.  
This code provides a 30 percent rating when the condition is 
chronic, with multiple small or ulcerated areas, and 
symptoms; a 60 percent rating is warranted for a chronic 
condition of this nature with severe hemorrhages, or large 
ulcerated or eroded areas.  38 C.F.R. § 4.114, Diagnostic 
Code 7307 (2000).

In order to warrant an increased evaluation, the evidence 
must suggest that the veteran manifests the criteria for a 60 
percent rating noted above or some other criteria for a 
higher rating.  Numerous pertinent code provisions also list 
criteria which provide bases upon which to grant a higher 
rating.  Severe manifestations of duodenal ulcer, productive 
of weight loss, anemia, and definite impairment of health, 
warrant a 50 percent rating.  38 C.F.R. § 4.114, Diagnostic 
Code 7305 (2000).  Other conditions which would warrant a 
higher rating include severe esophageal stricture (Diagnostic 
Code 7203), severe peritoneal adhesions (Diagnostic Code 
7301), and severe gastrojejunal ulcer (Diagnostic Code 7306).  
Additionally, moderate postgastrectomy syndrome with less 
frequent episodes of epigastric disorder with characteristic 
mild circulatory symptoms after meals but with diarrhea and 
weight loss (Diagnostic Code 7308) warrants a 40 percent 
rating.  Severe complications of the intestines or ulcerative 
colitis can also provide a basis for a higher evaluation.  
See 38 C.F.R. § 4.114, Diagnostic Codes 7323-7329.  
Furthermore, a hiatal hernia productive of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment warrant a 60 percent rating.  38 C.F.R. § 4.114, 
Diagnostic Code 7346 (2000).  

VA treatment records dated from November 1998 show that in 
January 1999 the veteran underwent a gastrointestinal 
evaluation for complaints of watery diarrhea up to six times 
per day.  The condition was noted to be diminished with the 
use of a medication, Cirpo.  The examiner observed that 
multiple diagnostic tests, including lower esophageal and 
gastric evaluations, colonoscopy, mucosal biopsy, stool work-
up and thyroid studies were all negative.  Therefore, it was 
concluded that since the condition improved with the use of 
antibiotics, the condition had an inadequately treated 
infectious cause.  The doctor decided to try the Cipro again 
for six weeks then re-evaluate the veteran.  Other records 
dated at that time show that the veteran was well-developed 
and well-nourished, and that he weighed 208 pounds.  

The veteran's symptoms reportedly persisted.  In March 1999, 
he was noted to be still symptomatic despite a negative work-
up.  It was observed that the only effective treatment was 
Cipro but that this was used on a limited basis.  He was to 
be considered for self-injection of Sandostatin.  In June 
1999, it was noted that he still had resistant diarrhea which 
was only effectively treated with Cipro.  However, Cipro had 
side effects as it had made his mouth raw.  He was started on 
the injections in June and these were initially effective but 
then the symptoms returned.  He was also taking Prilosec for 
gastroesophageal reflux disease.  In July, he was still 
symptomatic.  His work-up was still negative, his weight was 
205 pounds.  (Other evidence of record reports the veteran's 
height as 5 feet 11 1/2 inches.)  The diagnostic impression was 
chronic diarrhea and the examiner noted that the veteran had 
likely functional diarrhea.  

At his hearing, the veteran submitted a copy of his 
medication list showing many medications for control of 
diarrhea.  This was essentially consistent with the list 
contained in VA outpatient records dated in June 1999.  

At his RO hearing, the veteran testified that he had noticed 
blood in both his vomit and stool.  He is still very bothered 
by this condition.  His wife indicated that she had to use 
extra care with food preparation in order to not exacerbate 
his symptoms.  They reportedly had trouble going out to eat 
as the veteran had to frequently use the rest room.  

The veteran was provided a VA examination in August 1999.  
The veteran reported a long history of gastroesophageal 
reflux and stomach ulcers.  He noted that his last 
esophagogastroduodenoscopy within the last year showed no 
ulcers but did demonstrate small blood vessels that were 
bleeding.  He noted that he had diarrhea all the time.  The 
examiner observed that the veteran's extensive work up 
included an upper gastrointestinal (GI) series in August 1999 
which showed prominent cricopharyngeus, small hiatal hernia 
with reflux, but no esophagitis or stricture.  Also noted was 
that the veteran had cholecystectomy.  No gastric ulcerations 
were identified.  However, given the fact that the veteran 
had a history of multiple episodes of bleeding, it was 
thought to be possible that the veteran had intermittent 
bleeding not picked up by an upper GI series.  

The most recent rating action considered the entire 
evidentiary record under all appropriate rating criteria and 
found the veteran entitled to no more than a 30 percent 
rating for his service-connected gastrointestinal condition.  
The veteran asserts he is entitled to a rating in excess of 
30 percent.  Following its review of the facts and the 
criteria, the Board must disagree and find that a 30 percent 
rating is appropriate.  

The veteran's condition is primarily manifested by diarrhea.  
The record is replete with reference to negative diagnostic 
testing to detect bleeding or other pertinent abnormalities 
during the relevant time period.  The veteran's condition 
does not produce weight loss or anemia.  There is no evidence 
of hemorrhages or large ulcerated or eroded areas.  The 
hiatal hernia is described as small.  Thus, criteria for an 
increase under Diagnostic Codes 7305, 7307, and 7346 are not 
met.  Further, there is no evidence that any other criteria 
discussed previously which would warrant a higher evaluation 
under the code are met.  

Although the Board has considered the veteran's complaints, 
it notes that the clinical findings no more than approximate 
a 30 percent rating under Diagnostic Code 7307.  The 
evidentiary record indicates that the veteran's 
symptomatology is significant but not productive of anemia, 
weight loss or other evidence of severe impairment of health 
attributable to the service-connected disability.

The veteran does not meet or approximate the criteria for the 
next higher evaluation under any pertinent criteria.  In sum, 
the clinically demonstrated manifestations of duodenal ulcer, 
gastritis, reflux disease and diverticulosis closely 
approximate the criteria for a 30 percent evaluation.  While 
all appropriate criteria have been considered, no Diagnostic 
Code provides a basis for an increased rating.  An evaluation 
in excess of 30 percent for the veteran's service-connected 
abdominal condition is therefore not warranted.  The evidence 
is not so evenly balanced that there is doubt as to any 
material issue.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 
4.114; Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. § 5107).

In reaching this decision, the Board finds, as did the RO, 
that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating 
standards."  See 38 C.F.R. § 3.321(b)(1).  There is no 
objective evidence indicating that the veteran's service-
connected gastrointestinal condition has markedly interfered 
with his earning capacity or employment status, or has 
necessitated frequent periods of hospitalization.  The 
veteran has recently reported that he has been treated as an 
outpatient but not hospitalized, and the record does not 
demonstrate frequent hospitalization.  The Board finds that 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 30 percent for duodenal ulcer, 
gastritis, reflux disease and diverticulosis is denied.  


		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals



 

